Citation Nr: 1827154	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  17-29 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected shell fragment wound scars.  

2.  Entitlement to an increased rating for shell fragment wound scars, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

4.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.  He is the recipient of many awards, including the Combat Infantryman Badge and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama.  

The Veteran had a hearing before a Decision Review Officer in February 2017.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for a low back disability, an increased rating for shrapnel fragment wound scars, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

PTSD is manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anxiety, and sleep disturbance.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2017); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in March 2018, and therefore the claim is governed by DSM-5.

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.

Service connection was granted for PTSD in May 1999.  A 50 percent evaluation was assigned.  The Veteran submitted the instant claim for increase in January 2015.

VA treatment records reflect that the Veteran was seen for an assessment in March 2015.  He reported that he had become increasingly depressed due to limitations in his ability to engage in activities that he used to enjoy.  When describing his depression, he stated that he felt depressed often, but not all of the time.  He endorsed sleep disturbance, indicating that he got five to six hours of sleep per night, but did not sleep for more than two to three hours at once.  He stated that he had occasional nightmares, less than once per month.  He denied any recurrent distressing memories related to past traumatic events.  On examination, the Veteran's mood was mildly dysphoric.  He denied mania and hypomania, as well as psychosis.  He reported that his worries were focused on physical activities he could not do because of physical limitations.  He noted that he had good relationships with his sister and daughter.  He denied suicidal and homicidal ideation.  The provider noted that the Veteran was cooperative, attentive and verbal, and that good rapport was established.  He was casually dressed, and grooming and hygiene were appropriate.  Psychomotor was within normal limits.  Affect was congruent with mood.  Speech was normal.  Thought content was linear, logical, and sequential.  Orientation was full.  Judgement was intact, and insight was good.  The diagnosis was depression.  The Veteran expressed interest in medication, but stated that due to the length of his drive, he was not interested in therapy or counseling.  

On VA examination in September 2015, the diagnoses were PTSD and major depression.  The examiner noted that he was unable to differentiate what symptoms were attributable to each diagnosis.  He indicated that the Veteran's psychiatric symptoms were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  He noted that the Veteran retired from a paper mill in 2005 following 35 years of full time employment.  He indicated that the Veteran received medication but was not receiving treatment.  He pointed out that on evaluation in March 2015, the Veteran had denied intrusive thoughts and had endorsed nightmares less than once per month.  He indicated that the Veteran's symptoms included depressed mood, chronic sleep impairment, and mild memory loss.  He noted that the Veteran also endorsed loss of appetite, fatigue, and occasional feelings of hopelessness.  He also noted that the Veteran was friendly, pleasant, and cooperative.  He determined that the Veteran was capable of managing his financial affairs.  

During a February 2017 hearing before a Decision Review Officer, the Veteran testified that he had difficulty sleeping.  He indicated that he had good relationships with family.  He denied hygiene problems.  He denied disciplinary problems at work.

Having carefully reviewed the evidence of record, the Board concludes that a higher evaluation is not warranted for the Veteran's PTSD.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  
During the appellate period, the Veteran's reported symptoms included depression, sleep disturbance, occasional nightmares, mild memory loss, loss of appetite, fatigue, and occasional feelings of hopelessness.  The Veteran has reported that he has good relationships with his sister and daughter.  In March 2015, a VA provider indicated that the Veteran's mood was mildly dysphoric, and that affect was congruent with mood.  Speech was normal.  Thought content was linear, logical, and sequential.  Orientation was full.  Judgement was intact, and insight was good.  On VA examination in September 2015, the examiner noted depressed mood, chronic sleep impairment, and mild memory loss.  The Veteran was friendly, pleasant, and cooperative.  The examiner determined that the Veteran was capable of managing his financial affairs.  

While the Board accepts that the Veteran's psychiatric disorder affects his functioning, the objective evidence of record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In fact, the September 2015 VA examiner specified that the Veteran's psychiatric symptoms were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  Thus, it cannot be said that the evidence as a whole for the appellate period reflects occupational and social impairment of the severity contemplated by the criteria for a 70 percent evaluation.  

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 70 percent.  As such, the Board concludes that an evaluation of 50 percent is appropriate for the Veteran's PTSD.  38 U.S.C. § 5107(b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.


REMAND

The Veteran seeks service connection for a back disability, which he claims is secondary to shrapnel fragment wounds sustained during service.  In that regard, he has testified that his track vehicle took a rocket propelled grenade.  He indicated that his vehicle was blown up.  While service treatment records do not document the incident in any detail, they do reflect that the Veteran was treated for multiple shrapnel wounds in May 1968.  Based on this evidence of shrapnel wounds and the Veteran's testimony regarding the incident, the Board concludes that the theory of entitlement to service connection on a direct basis has been raised.  Moreover, the Board concludes that an examination is warranted to determine whether any current low back disability is related to the incident in service, or to the service-connected shrapnel wounds.  

With regard to the Veteran's service-connected shrapnel fragment wound scars, he has repeatedly stated that these scars are painful.  Moreover, he and his sister have testified that he continues to experience fragments working their way to the surface of his skin.  On VA examination in September 2015, the examiner identified five scars which he stated were not painful; however, he did not address the Veteran's reports of pain.  Moreover, earlier examination in October 1992 identified 20 scars on the neck, posterior arms, and back.  As there appears to be some discrepancy regarding the nature and extent of the Veteran's shrapnel wound scars, the Board concludes that an additional examination is necessary.

Further development and adjudication of the claims being remanded may provide evidence in support of the claim for a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on those issues.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his claimed back disability.  The claims file must be made available to the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Following review of the record and examination of the Veteran, the examiner should provide an opinion with respect to whether it is at least as likely as not (50 percent or more probability) that any currently present back disability is related to any event of service.  The examiner should also provide an opinion with respect to whether it is at least as likely as not (50 percent or more probability) that any currently present back disability was caused or aggravated by the service-connected shrapnel fragment wounds.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 
If the examiner is unable to offer any of the requested opinions, a rationale for the conclusion that an opinion cannot be provided without resort to speculation should be provided, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

The complete rationale for any conclusion reached should be provided.

2.  Schedule the Veteran for a VA examination to determine the severity of his shrapnel fragment wound scars.  The claims file must be made available to the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify all shrapnel fragment wound scars of the neck, posterior arms, and back, and indicate their size.  For each scar identified, the examiner should indicate whether there is associated tenderness or pain.

Review of the entire record is required; however, the examiner is asked to specifically address the Veteran's report of pain associated with his shrapnel fragment wounds, as well as his report that he continues to experience shrapnel working its way to the surface of his skin.

3.  Review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

4.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


